DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment on November 11, 2021.
Claims 1-40 and 50 have been canceled.
Claims 41-49 and 51-66 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the objections to the specifications/claims have been fully considered and are persuasive. The objection to the specification and objection to claims 46, 51, 59, and 64 has been withdrawn.
Applicant's arguments with respect to the rejection of claims 41-49 and 51-66 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 41-49 and 51-66 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 41-49 and 51-66 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 41-49 and 51-66 under 35 U.S.C. 101 has been withdrawn.
Applicant's arguments with respect to the rejection of claims 41-49 and 51-56 under 35 U.S.C. 102 and/or 103 over Siegel et al. have been fully considered but they are not persuasive. Specifically, Applicant argues:

Each of the independent claims has been amended to incorporate limitations like those previously found in claim 50. Thus, each independent claim specifies a repeated inquiring of positioning and movement information of the first and second wireless devices, where a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device. 
The Office Action's rejection of previously pending claim 50 is pertinent to the independent claims as now amended, and asserts that Sigel teaches that a frequency of inquiring positioning and movement information is dependent on any one of a proximity of the first and second devices, respective speeds of the devices, or whether the second device is at a junction with respect to its common paths. (This last feature has been amended to clarify that what is meant is a junction of paths commonly taken by the second device.) The Office Action specifically cites Siegel's paragraphs 0025, 0053, and 0124. 
However, while Siegel's paragraph 0124 teaches that a check as to whether a drone has picked up a package may be performed "periodically," there is no suggestion that the frequency of this check is dependent on any of the factors recited in previously pending claim 50 and now recited in each of the independent claims. Likewise, while Siegel's paragraph 0025 teaches that the drone may be "in periodic or continuous communication with network 114," there again is 
For at least this reason, then, Siegel fails to anticipate the independent claims as presently amended. Their rejections should be withdrawn, as should the rejections of their respective dependent claims.

	The Examiner’s Response
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that Siegel does not teach or suggest that a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device. However, the Examiner respectfully disagrees. While Siegel does not explicitly use the exact wording of the Applicant’s claim, Siegel does suggest the limitation, as broadly interpreted. As Siegel teaches fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone (see at least section [0039]). For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. proximity). Also, see at least sections [0099-]-[0100] which discuss dynamic routing (e.g. information evolves over time). This can be used for periodically optimizing routing throughout the day and mentions the use of historical evidence and occurrences which could be the common paths of the device (i.e. whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device). As such, the use of fine-grain transceivers, coarse-grain transceivers, and dynamic routing does suggest the limitation, under a broadest reasonable interpretation, argued by Applicant. While the Examiner agrees that the exact language of the claim limitation is not present in the disclosure of Siegel, the teachings of Siegel going to the use of fine-grain transceivers, coarse-grain transceivers, and dynamic routing does suggest Applicant’s invention, as broadly interpreted.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 41-49 and 51-52, 54-62, and 64-66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel et al. (US. Pub. No. 20150370251 A1).
Regarding claim 41:
	Siegel teaches:
A method performed in a server node for assisting a first wireless communication device and a second wireless communication device to seek each other in a wireless communication network 
inquiring positioning and movement information of the first and second wireless communication devices (From section [0013]: "The vehicle and the drone may utilize any number of communication technologies… to communicate with the network to determine and report the location of the vehicle and drone.")
the first and second wireless communication devices being remote from the server node (see at least the abstract, Fig. 1 “exemplary drone delivery system 100 having a computing device 103, a drone 105, an aggregation server 107, a database 109, a vehicle 110, and a network 114”, and sections [0012]-[0013] which disclose a drone, vehicle, and server which are all separate (i.e. remote) devices.)
and the positioning and movement information being obtained based on wireless signaling to and/or from the first and second wireless communication devices (see at least section [0013], [0017], [0022], and [0037] which discuss wireless networks and connections and/or signals.)
obtaining information on a relative position between the first and the second wireless communication devices (From section [0013]: "The system may provide location information of the vehicle and drone relative to each another and in association with a common frame of reference.")
sending instructions to at least one of the first and second wireless communication devices based on the information on the relative position
wherein the method comprises repeatedly inquiring positioning and movement information of the first and second wireless devices (See Section [0025], [0053] and [0124]; see also section [0039] fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone. For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. proximity). Also, see at least sections [0099-]-[0100] which discuss dynamic routing (e.g. information evolves over time). This can be used for periodically optimizing routing throughout the day and mentions the use of historical evidence and occurrences which could be the common paths of the device (i.e. whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device).)
and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device (See Section [0025], [0053] and [0124]; see also section [0039] fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone. For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. proximity). Also, see at least sections [0099-]-[0100] which discuss dynamic routing (e.g. information evolves over time). This can be used for periodically optimizing routing throughout the day and mentions the use of historical evidence and occurrences which could be the common 
Regarding claim 42:
	Siegel teaches: 
wherein obtaining the information on the relative position between the first and the second wireless communication devices comprises determining the relative position in the server node (From section [0038]: "Transceiver 230 may also include a location determination technology that enables the determination of a current geographic position such as an asset location")
Regarding claim 43:
	Siegel teaches:
wherein obtaining the information on the relative position between the first and the second wireless communication devices comprises receiving the information on relative position from a positioning node or a third-party internet server (From section [0112]: "the drone rendezvous router program 215b could reside on a third location, for example somewhere in the cell phone tower network 114. Drone rendezvous program 215b may be executed by any device or system configured to communicate with any or all of drone 105, vehicle 110, and network 114, as described above.")
Regarding claim 44:
	Siegel teaches:
wherein sending instructions to at least one of the first and second wireless communication devices comprises sending, to the first wireless communication device, predicted movement pattern(s) of the second wireless communication device (From section [0062]: “may develop a new rendezvous position and adjust the flight path of the drone”; from section [0065]: “the route 
Regarding claim 45:
	Siegel teaches:
Sending instructions to at least one of the first and second wireless communication devices comprises sending, to the first wireless communication device, an updated target location or heading for intercepting a path of the second wireless communication device (From section [0062]: "the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.")
Regarding claim 46:
	Siegel teaches:
wherein the updated target location or heading is determined based on any one or a combination of predicted movement patterns of the second wireless communication device, topography and airspace restrictions applicable to the first wireless communication device (From section [0054]: "Various pieces of information may be to take into account including the various pickup locations, physical obstacles (such as buildings or mountains, air traffic control around airports), any restrictions on air travel."; From section [0062]: “Since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.”; From section [0065]: “The route decider program 215a may gather and store typical driving patterns, for example daily driving patterns (e.g. the drive to work, 
Regarding claim 47:
	Siegel teaches:
wherein sending instructions to at least one of the first and second wireless communication devices comprises providing options to the second wireless communication device on any one of: a delivery point along the path of the second wireless communication device (See fig 5a “map showing the flight plan options for a drone to pick-up cargo” and fig. 5b “map showing a flight path for the drone to rendezvous with a vehicle to complete the delivery” (the flight plan is the instructions); from section [0017]: “Aggregation server 107 may be configured to collect data from drones 105 as well as sending instructions to drones 105.”; from section [0052]: “The drone 105 retrieving cargo provides far greater convenience to an occupant of a vehicle compared to the alternative of needing to leave their vehicle navigator route to go to the retrieve the cargo (e.g., fresh brewed coffee) themselves.”
And getting delivery while mobile or while away from registered intended delivery end point location (See fig 5a “map showing the flight plan options for a drone to pick-up cargo” and fig. 5b “map showing a flight path for the drone to rendezvous with a vehicle to complete the delivery”; from section [0087]: “Route decider program 215a may be configured to analyze inputs including distance to the pickup location, number of turns, obstacles, distance that the car is traveling away or toward a possible pickup point”)
Regarding claim 48:
	Siegel teaches:
sending instructions to at least one of the first and second wireless communication devices comprises sending, to the first and second wireless communication devices, a proximity indication (From section [0038]:  “Transceiver 230 may be configured to exchange the drone location and vehicle location between drone 105 and vehicle 110.”; from section [0017]: “Aggregation server 107 may be configured to collect data from drones 105 as well as sending instructions to drones 105.”)
Regarding claim 49:
	Siegel teaches:
A method performed in a network node for relative positioning of a first wireless communication device and a second wireless communication device in a wireless communication network, the method comprising: receiving a request on positioning estimates of the first and second wireless communication devices from a server (From section [0013]: “network may be configured to communicate location information to any number of remote devices (e.g., servers, drones, and vehicles)”; from section [0021]: "Network 114 may include a telematics server, a communications network server, a government entity server, a cloud-based server, or any other device configured to communicatively connect with network 114 to facilitate communications between drone 105 and vehicle 110. In general, a network (e.g., network 114) may be a collection of computers and other hardware to provide infrastructure to establish connections and carry communications.")
the first and second wireless communication devices being remote from the network node 
inquiring positioning and movement information of the first and second wireless communication devices (From section [0013]: "The vehicle and the drone may utilize any number of communication technologies… to communicate with the network to determine and report the location of the vehicle and drone.")
the positioning and movement information being obtained based on wireless signaling to and/or from the first and second wireless communication devices (see at least section [0013], [0017], [0022], and [0037] which discuss wireless networks and connections and/or signals.)
determining a relative positioning between the first and second wireless communication devices (From section [0013]: "The system may provide location information of the vehicle and drone relative to each another and in association with a common frame of reference.")
providing information on the relative positioning between the first and second wireless communication devices to the server (From section [0013]: "The system may provide location information of the vehicle and drone relative to each another and in association with a common frame of reference.")
wherein the method comprises repeatedly inquiring positioning and movement information of the first and second wireless devices (See Section [0025], [0053] and [0124]; see also section [0039] fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone. For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. proximity). Also, see at least sections [0099-]-[0100] which discuss dynamic routing (e.g. information evolves over time). This can be used for periodically optimizing routing throughout the day and mentions the use of historical evidence and occurrences which could be the common paths of the device (i.e. whether the second wireless 
and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device (See Section [0025], [0053] and [0124]; see also section [0039] fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone. For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. proximity). Also, see at least sections [0099-]-[0100] which discuss dynamic routing (e.g. information evolves over time). This can be used for periodically optimizing routing throughout the day and mentions the use of historical evidence and occurrences which could be the common paths of the device (i.e. whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device).)
Regarding claim 51:
	Siegel teaches:
wherein the relative positioning is determined by taking into account constraints and restrictions regarding movements of any one of the first and second wireless communication devices (From section [0054]: "Various pieces of information may be to take into account including the various pickup locations, physical obstacles (such as buildings or mountains, air traffic control around airports), any restrictions on air travel."; From section [0062]: “Since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router 
Regarding claim 52:
	Siegel teaches:
wherein the relative positioning comprises any one of or a combination of a proximity indication, predicted paths or movement pattern(s) of the second wireless communication device, a probability of the second wireless communication device taking each of predicted paths, an updated location or heading of the second wireless communication device (From section [0062]: “may develop a new rendezvous position and adjust the flight path of the drone”; From section [0065]: “The route decider program 215a may gather and store typical driving patterns, for example daily driving patterns”; From section [0062]: "the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position"; From section [0054]: "Various pieces of information may be to take into account including the various pickup locations, physical obstacles (such as buildings or mountains, air traffic control around airports), any restrictions on air travel."; From section [0062]: “Since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the 
Regarding claim 54:
Siegel teaches:
The method of claim 49, comprising correlating the movement of the second wireless communication device against map information to determine predicted paths of the second wireless communication device (from section [0035]: "Data 220 may further include logistic and map data as well as vehicle, traffic, and cargo information."; from section [0051]: "If the user is using map-based navigation, the traffic density and speed information could be used to re-routed the vehicle navigation to avoid congestion." from section [0064]: “The route decider program 215a may plot a vehicle navigation route, which may be gathered or generated from any number of sources.”)
Regarding claim 55:
Siegel teaches:
A server node for assisting a first wireless communication device and a second wireless communication device to seek each other in a wireless communication network, the server node is configured to (See fig. 3 “drone delivery system”, fig. 4 “flowchart of process for drone 
inquire positioning and movement information of the first and second wireless communication devices (From section [0013]: "The vehicle and the drone may utilize any number of communication technologies… to communicate with the network to determine and report the location of the vehicle and drone.")
the first and second wireless communication devices being remote from the server node (see at least the abstract, Fig. 1 “exemplary drone delivery system 100 having a computing device 103, a drone 105, an aggregation server 107, a database 109, a vehicle 110, and a network 114”, and sections [0012]-[0013] which disclose a drone, vehicle, network, and server which are all separate (i.e. remote) devices.)
and the positioning and movement information being obtained based on wireless signaling to and/or from the first and second wireless communication devices (see at least section [0013], [0017], [0022], and [0037] which discuss wireless networks and connections and/or signals.)
obtain information on a relative position between the first and the second wireless communication devices (From section [0013]: "The system may provide location information of the vehicle and drone relative to each another and in association with a common frame of reference.")
send instructions to at least one of the first and second wireless communication devices based on the information on the relative position (From section [0013]: "communication network may use multilateration to determine the vehicle and the drone location, and then may report one or both locations to the drone and vehicle.")
wherein the server node is configured to repeatedly inquire positioning and movement information of the first and second wireless devices (See Section [0025], [0053] and [0124]; see 
and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device (See Section [0025], [0053] and [0124]; see also section [0039] fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone. For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. proximity). Also, see at least sections [0099-]-[0100] which discuss dynamic routing (e.g. information evolves over time). This can be used for periodically optimizing routing throughout the day and mentions the use of historical evidence and occurrences which could be the common paths of the device (i.e. whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device).)
Regarding claim 56:
Siegel teaches:
comprises any one of or a combination of a proximity indication, predicted paths or movement pattern(s) of the second wireless communication device, a probability of the second wireless communication device taking each of predicted paths, an updated location or heading of the second wireless communication device (From section [0062]: “may develop a new rendezvous position and adjust the flight path of the drone”; From section [0065]: “The route decider program 215a may gather and store typical driving patterns, for example daily driving patterns”; From section [0062]: "the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position"; From section [0054]: "Various pieces of information may be to take into account including the various pickup locations, physical obstacles (such as buildings or mountains, air traffic control around airports), any restrictions on air travel."; From section [0062]: “Since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.”; From section [0065]: “The route decider program 215a may gather and store typical driving patterns, for example daily driving patterns (e.g. the drive to work, the drive to home, the drive to worship center, the drive from worship center to home). The route decider program 215a may gather and store discrete data such as vehicle speed, location, and number of typical route deviations from common route noted by the day of week.”)
Regarding claim 57:
Siegel teaches:
wherein the server node is configured to obtain the information on the relative position between the first and second wireless communication devices by being configured to: receive the information on relative position from a positioning node or a third party internet server (From section [0112]: "the drone rendezvous router program 215b could reside on a third location, for example somewhere in the cell phone tower network 114. Drone rendezvous program 215b may be executed by any device or system configured to communicate with any or all of drone 105, vehicle 110, and network 114, as described above.")
Regarding claim 58:
Siegel teaches:
wherein the server node is configured to: send, to the first wireless communication device, predicted movement pattern(s) of the second wireless communication device (From section [0062]: “may develop a new rendezvous position and adjust the flight path of the drone”; from section [0065]: “the route decider program 215a may gather and store typical driving patterns, for example daily driving patterns”)
Regarding claim 59:
Siegel teaches:
wherein the server node is configured to send to the first wireless communication device an updated target location or heading for interception a path of the second wireless communication device (From section [0062]: "the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position")
Regarding claim 60:
Siegel teaches:
provide options to the second wireless communication device on any one of a delivery point along the path of the second wireless communication device and getting delivery while mobile or while away from registered intended delivery end point location (See fig 5a “map showing the flight plan options for a drone to pick-up cargo” and fig. 5b “map showing a flight path for the drone to rendezvous with a vehicle to complete the delivery”; From section [0052]: “Drone delivery system 100 may be configured to facilitate pickup of cargo and provide cargo information.” from section [0062]: “Since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.”; from section [0087]: “Route decider program 215a may be configured to analyze inputs including distance to the pickup location, number of turns, obstacles, distance that the car is traveling away or toward a possible pickup point”)
Regarding claim 61:
Siegel teaches:
send, to the first and second wireless communication devices, a proximity indication when a granularity of the relative positioning is lower than a threshold (From Section [0025]: “At or near location “C,” drone 105 and vehicle 110 may utilize direct communication for fine-grain communication")
Regarding claim 62:
Siegel teaches:
A network node for relative positioning of a first wireless communication device and a second wireless communication device in a wireless communication network, wherein the first and second wireless communication devices wish to seek each other, the network node is configured to: receive a request on positioning estimates of the first and second wireless communication devices from a server (From section [0013]: “network may be configured to communicate location information to any number of remote devices (e.g., servers, drones, and vehicles)”; from section [0021]: "Network 114 may include a telematics server, a communications network server, a government entity server, a cloud-based server, or any other device configured to communicatively connect with network 114 to facilitate communications between drone 105 and vehicle 110. In general, a network (e.g., network 114) may be a collection of computers and other hardware to provide infrastructure to establish connections and carry communications.")
the first and second wireless communication devices being remote from the network node (see at least the abstract, Fig. 1 “exemplary drone delivery system 100 having a computing device 103, a drone 105, an aggregation server 107, a database 109, a vehicle 110, and a network 114”, and sections [0012]-[0013] which disclose a drone, vehicle, network, and server which are all separate (i.e. remote) devices.)
inquiring positioning and movement information of the first and second wireless communication devices (From section [0013]: "The vehicle and the drone may utilize any number of communication technologies… to communicate with the network to determine and report the location of the vehicle and drone.")
the positioning and movement information being obtained based on wireless signaling to and/or from the first and second wireless communication devices (see at least section [0013], [0017], [0022], and [0037] which discuss wireless networks and connections and/or signals.)
determining a relative positioning between the first and second wireless communication devices 
providing information on the relative positioning between the first and second wireless communication devices to the server (From section [0013]: "The system may provide location information of the vehicle and drone relative to each another and in association with a common frame of reference.")
wherein the network node is configured to repeatedly inquire positioning and movement information of the first and second wireless devices (See Section [0025], [0053] and [0124]; see also section [0039] fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone. For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. proximity). Also, see at least sections [0099-]-[0100] which discuss dynamic routing (e.g. information evolves over time). This can be used for periodically optimizing routing throughout the day and mentions the use of historical evidence and occurrences which could be the common paths of the device (i.e. whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device).)
and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device (See Section [0025], [0053] and [0124]; see also section [0039] fine-grain and coarse-grain transceivers communication with network that are used to control the drone depending on the range of the drone. For example, if the drone is within a range, a drone and network may use a fine-grain transceiver to communicate more frequently which is dependent on the relative position (i.e. 
Regarding claim 64:
Siegel teaches:
wherein the relative positioning is determined by taking into account constraints and restrictions regarding movements of any of the first and second wireless communication devices (From section [0054]: "Various pieces of information may be to take into account including the various pickup locations, physical obstacles (such as buildings or mountains, air traffic control around airports), any restrictions on air travel."; From section [0062]: “Since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.”; From section [0065]: “The route decider program 215a may gather and store typical driving patterns, for example daily driving patterns (e.g. the drive to work, the drive to home, the drive to worship center, the drive from worship center to home). The route decider program 215a may gather and store discrete data such as vehicle speed, location, and number of typical route deviations from common route noted by the day of week.”)
Regarding claim 65:
Siegel teaches:
wherein the relative positioning comprises any one of or a combination of a proximity indication, predicted paths or movement pattern(s) of the second wireless communication device, a probability of the second wireless communication device taking each of predicted paths, an updated location or heading of the second wireless communication device (From section [0062]: “may develop a new rendezvous position and adjust the flight path of the drone”; From section [0065]: “The route decider program 215a may gather and store typical driving patterns, for example daily driving patterns”; From section [0062]: "the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position"; From section [0054]: "Various pieces of information may be to take into account including the various pickup locations, physical obstacles (such as buildings or mountains, air traffic control around airports), any restrictions on air travel."; From section [0062]: “Since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.”; From section [0065]: “The route decider program 215a may gather and store typical driving patterns, for example daily driving patterns (e.g. the drive to work, the drive to home, the drive to worship center, the drive from worship center to home). The route decider program 215a may gather and store discrete data such as vehicle speed, location, and number of typical route deviations from common route noted by the day of week.”)
Regarding claim 66:
Siegel teaches:
further configured to correlate the movement of the second wireless communication device against map information to determine predicted paths of the second wireless communication device (from section [0035]: "Data 220 may further include logistic and map data as well as vehicle, traffic, and cargo information."; from section [0051]: "If the user is using map-based navigation, the traffic density and speed information could be used to re-routed the vehicle navigation to avoid congestion." from section [0064]: “The route decider program 215a may plot a vehicle navigation route, which may be gathered or generated from any number of sources.”)

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US. Pub. No. 20150370251 A1) in view of Lindoff (WO 2016058648 A1).
While Siegel et al. teaches claim 52, and predicted paths (see para 64), Siegel does not explicitly disclose claim 53, however,
Lindoff does teach:
The method of claim 53, wherein the predicted paths or movement pattern(s) of the second wireless communication device is determined based on statistic trails of the second wireless communication device (see pg. 2, lines 25-29, "The method comprises acquiring location data of the wireless communication device and forming location statistics of the wireless communication device based on the acquired location data, wherein the location statistics comprise information defining one or more routes travelled by the wireless communication device, each route being associated with a respective travelling pattern of the wireless communication device.")
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the combination of Siegel et al. and Lindoff because starting from page 12, line 31, Lindoff states “the prediction of the upcoming location is based on location statistics, which is specific for the wireless communication device, which makes the prediction (and hence the streaming service control) more accurate.”

	Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US. Pub. No. 20150370251 A1) in view of Smith (US. Pub. No. 20160100290 A1).
While Siegel et al. teaches claim 62, Siegel does not explicitly disclose claim 63, however,
Smith does teach:
wherein the network node is comprised in any one of an Evolved Serving Mobile Location Centre (E-SMLC), a Mobility Management Entity (MME), a Secure User Plane Location (SUPL) (From section [0094]: "The mobile device 102 or serving gateway 408 may also send signaling (control plane) information (e.g., information pertaining to security, authentication, etc.) to a mobility management entity (MME) 410."; From section [0096]: "In an embodiment, the network 406 may also include an Evolved Serving Mobile Location Center (E-SMLC) 418. Generally, the E-SMLC 418 collects and maintains tracking information about the mobile device 102.")
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the combination of Siegel et al. and Smith because from paragraph [0249], Smith states “Therefore the enhancements for positional location will give the E-SMLC in the case of LTE the ability to not only utilize GPS or Network derived coordinate information but also to have an augmentation with sensors associated the mobile device which can include accelerometers, gyroscopes, magnetometer and pressure sensors for refining and reducing some of the positional uncertainties that are in inherent to wireless positional determination.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR L KNIGHT whose telephone number is (571)272-5817.  The examiner can normally be reached on Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.K/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666